                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                )
IN RE SANDRIDGE ENERGY, INC.                    )
SECURITIES LITIGATION                           )          Case No. CIV-12-1341-G
                                                )

                                           ORDER

        Now before the Court is Plaintiffs’ Motion to Reconsider (Doc. No. 428) and

supporting papers (Doc. Nos. 429, 430, 431), asking that the Court revisit its Order (Doc.

No. 426) granting Defendants’ Motion to Strike (Doc. No. 415) and denying Plaintiffs’

Motion to Supplement (Doc. No. 422). Defendants have responded (Doc. No. 436), and

the Motion is now at issue. For the reasons outlined below, Plaintiffs’ Motion is DENIED.

   I.      Background

        As outlined in the Court’s previous Order, in March 2019 Plaintiffs submitted an

expert report to Defendants authored by Bjorn L. Steinholt (the “March Report” (Doc. No.

416-1)). Defendants then submitted a report from their expert Steven Grenadier, PhD (the

“Grenadier Report” (Doc. No. 416-2)), which criticized Mr. Steinholt’s March Report in

various ways. Finally, Plaintiffs submitted a “Rebuttal Expert Report” by Mr. Steinholt

(the “April Report” (Doc. No. 416-3)).

        Defendants moved to strike certain portions of the April Report, arguing that Mr.

Steinholt offered two new opinions therein that were not proper rebuttal.

        First, Mr. Steinholt opined for the first time that Plaintiffs could recover
        damages resulting from a second stock drop on August 5, 2011. Second, he
        introduced a new variable methodology for calculating alleged inflation
        during the putative class period, abandoning the constant 60 cents per share
        inflation theory in his initial report in favor of a new calculation in which the
            amount of alleged price inflation varies on every day of the putative class
            period.

Defs.’ Mot. to Strike Br. (Doc. No. 416) at 6;1 see Apr. R. ¶¶ 65-83 & Ex. A.

            The Court’s Order found that these opinions were not proper rebuttal evidence. See

Order at 3-4. The Order further found that supplementation should not be permitted and

ordered Paragraphs 65 to 83 and Exhibit A of the April Report stricken. See id. at 4-7.

      II.      Applicable Standard

            Motions to reconsider, though “not formally recognized by the Federal Rules of

Civil Procedure . . . are routinely entertained, in one form or another, by federal courts.”

Christ Ctr. of Divine Philosophy, Inc. v. Elam, No. CIV-16-65-D, 2018 WL 1770491, at

*1 (W.D. Okla. Apr. 12, 2018), aff’d, 763 F. App’x 740 (10th Cir. 2019) (citing Fed. R.

Civ. P. 59(e)). Reconsideration may be predicated on one or more of three grounds: “(1)

an intervening change in the controlling law, (2) new evidence previously unavailable,” or

“(3) the need to correct clear error or prevent manifest injustice.” Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Thus, a motion to reconsider “is appropriate

where the court has misapprehended the facts, a party’s position, or the controlling law.”

Id. “It is not appropriate to revisit issues already addressed or advance arguments that

could have been raised in prior briefing.” Id.




1
    References to the parties’ filings use the ECF pagination.


                                                 2
   III.      Discussion

          Plaintiffs’ Motion asserts that the Court misapprehended the facts as to the first

disputed portion of the April Report and misapplied the controlling law as to the second

portion. See Pls.’ Mot. to Reconsider Br. (Doc. No. 429) at 4-13.

             A. Paragraphs 65 to 69 and Exhibit A

          First, Plaintiffs argue that in striking the disputed material from the April Report,

the Court failed to appreciate that Paragraphs 65 to 69 and Exhibit A (the “New

Calculation” portion) focus upon the new variable-inflation-rate damages calculation,

while the remainder (the “New Damages” portion) focuses upon the recovery of damages

from the August 5, 2011 stock-price drop. Pls.’ Mot. to Reconsider Br. at 4-5, 9-11.

Plaintiffs further assert that the New Calculation portion is proper rebuttal material. Id. at

9-11.

          While parts of the Order did refer to the disputed material collectively, the Order

also noted the two aspects of the opinions and ultimately concluded that the entirety of the

new material should be stricken. See, e.g., Order at 2, 6-7. More to the point, Plaintiffs

have not shown that the Court’s directive as to the New Calculation portion constitutes

“clear error and manifest injustice.”       Mr. Steinholt’s initial March report calculated

damages on the assumption that the level of inflation would remain constant for all days of

the putative class period, and Dr. Grenadier criticized this approach. Rather than defend

his methodology, or otherwise contradict Dr. Grenadier’s critiques, Mr. Steinholt then

adopted a new and different methodology to “improve” upon his previous damages

analysis. Apr. R. ¶ 65. But “[a] rebuttal report is not the time to change methodologies to


                                                3
account for noted deficiencies; instead, it is to respond to criticisms of such

methodologies.” Bowman v. Int’l Bus. Mach. Corp., No. 1:11-cv-593-RLY-TAB, 2013

WL 1857192, at *7 (S.D. Ind. May 2, 2013); accord Order at 3 (citing cases). Plaintiffs

“d[id] not have free [rein] to produce a rebuttal report containing additional analyses on

the basis that this is the same subject matter [as] the initial reports.” Bowman, 2013 WL

1857192, at *7.

       Therefore, the Court sees no clear error or manifest injustice in its prior ruling as to

the New Calculation portion of the April Report.

          B. Paragraphs 70 to 83

       Plaintiffs additionally argue that the Court misapplied Tenth Circuit authority in

finding that Plaintiffs should not be allowed to submit the New Damages portion of the

April Report as a supplemental expert opinion. More specifically, Plaintiffs allege that the

Court failed to properly address the factors contemplated in Woodworker’s Supply, Inc. v.

Principal Mutual Life Insurance Co., 170 F.3d 985 (10th Cir. 1999), and that a “full”

analysis, including evaluation of recent deposition testimony that “cured” any prejudice

from the New Damages material, would show that Defendants would suffer no undue harm

from allowing this opinion to stand. Pls.’ Mot. to Reconsider Br. at 5, 11-13.

       The Court disagrees. As to form, the previous Order cited Woodworker’s Supply

and other authorities, addressed multiple relevant criteria, and made express findings as to

why Plaintiffs’ failure was not substantially justified and why such supplementation would

not be harmless. See Order at 4-7. This analysis is sufficient under Tenth Circuit authority.

See Woodworker’s Supply, 170 F.3d at 993 (prescribing that the determination of whether


                                              4
a Rule 26(a) violation is justified or harmless (or neither) is committed to the “broad

discretion” of the district court and that the court “need not make explicit findings” in

reaching that determination).

      Moreover, as to substance, Plaintiffs have not shown clear error in the findings of

the Court or a manifest injustice in excluding the relevant opinion. Defendants were

reasonably required to depose Mr. Steinholt about the New Damages opinion at a

deposition held on June 12, 2019, because the Court’s Order striking that opinion was not

issued until June 13, 2019. Defendants properly note that the taking of this deposition

would not “cure[]” the prejudice to Defendants because Defendants still were not allowed

the opportunity to rebut the New Damages opinion with their own expert’s testimony. See

Order at 6-7; Leviton Mfg. Co., Inc. v. Nicor, Inc., 2245 F.R.D. 524, 531 (D.N.M. 2007).

      Plaintiffs also reurge their prior arguments in favor of supplementation. But a

motion for reconsideration is not an opportunity “for a losing party’s attorney to get a

‘second bite at the apple’” using arguments that were considered and rejected by the Court.

Shields v. Shetler, 120 F.R.D. 123, 126 (D. Colo. 1988). Plaintiffs have not shown that

reconsideration is warranted.

                                     CONCLUSION

      Accordingly, Plaintiffs’ Motion for Reconsideration (Doc. No. 428) is DENIED.

      IT IS SO ORDERED this 17th day of July, 2019.




                                            5
